DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments along with the DECLARATION UNDER 37 C.F.R. § 1.132 by Saber Maloug filed under the after final consideration program on February 16, 2021 are acknowledged and have been fully considered. Claims 23, 26, 28-29, 31-41, and 43-47 are pending.  Claims 23, 26, 28-29, 31-41, and 43-47 are under consideration in the instant office action.  Claim 42 is cancelled by examiner’s amendment as set forth below in the instant office action. Claim 1-23, 25-26, 28, 30, and 32-33 are previously cancelled. Claims 23, 26, 28-29, 31-41, and 43-47 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2021 are noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. A signed copy is attached herein.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn. 
Withdrawal of the Species Election Requirement of October 20, 2016 
Claims 23, 26, 28-29, 31-41, and 43-47 are allowable. The restriction requirement with respect to the species election requirement of the specific anionic surfactant of carboxylate type,  a specific anionic surfactant of (C8-C22) acylisethionate type, a specific nonionic surfactant The species election requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the species election requirement is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Statement of Reasons for Allowance
The claims are allowed as per the clear record of prosecution.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant’s attorney Christine C.F. Norris on March 1, 2021.
The application has been amended as follows: 
IN CLAIMS:
Please cancel claim 42.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGABU KASSA/
Primary Examiner, Art Unit 1619